AFFIRM and Opinion Filed April 5, 2021




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                               No. 05-20-00203-CR

                    ANTHONY WAYNE LEWIS, Appellant
                                  V.
                      THE STATE OF TEXAS, Appellee

                    On Appeal from the 196th District Court
                             Hunt County, Texas
                         Trial Court Cause No. 32103

                         MEMORANDUM OPINION
                   Before Justices Molberg, Reichek, and Nowell
                            Opinion by Justice Reichek
        Anthony Wayne Lewis appeals his conviction for possession of less than one

gram of a penalty group 1 controlled substance. Appellant pleaded guilty pursuant

to a plea agreement and was placed on deferred adjudication probation on June 20,

2018.    In 2019, the State filed a motion to revoke appellant’s probation and

adjudicate his guilt alleging appellant had violated the terms of his probation by

using methamphetamine, failing to pay various fees and costs, and failing to perform

his community service hours as ordered. Appellant pleaded true to the allegations

that he failed to pay fees and costs. He pleaded not true to the allegations regarding
his use of methamphetamine and failure to perform community service. Following

a hearing, the trial court found all allegations in the State’s motion to revoke true

and sentenced appellant to one year in prison.

      On appeal, appellant’s court-appointed appellate counsel has filed a brief in

which she discusses several grounds of potential error, but concludes that none of

the grounds constitutes reversible error. She has also filed an accompanying motion

to withdraw as appointed counsel. When an appellate court receives an Anders brief

asserting no arguable grounds for appeal exist, we must determine that issue

independently by conducting our own review of the record. See Anders v.

California, 386 U.S. 738, 744 (1967) (emphasizing that the reviewing court, and not

appointed counsel, determines, after full examination of proceedings, whether the

case is “wholly frivolous”); Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App.

1991) (quoting Anders). If we conclude, after conducting an independent review,

that “appellate counsel has exercised professional diligence in assaying the record

for error” and agree the appeal is frivolous, we should grant counsel’s motion to

withdraw and affirm the trial court’s judgment. In re Schulman, 252 S.W.3d 403,

409 (Tex. Crim. App. 2008); Meza v. State, 206 S.W.3d 684, 689 (Tex. Crim. App.

2006).

      The brief before us meets the requirements of Anders. It presents a

professional evaluation of the record showing why there are no arguable grounds to

advance. See High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. [Panel Op.]

                                        –2–
1978) (determining whether brief meets requirements of Anders). Counsel attests

that she sent copies of her motion to withdraw as court-appointed attorney and the

brief in support of that motion to appellant. We advised appellant by letter of his

right to file a pro se response, but no response was filed. See Kelly v. State, 436

S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (appellant has right to file pro se

response to Anders brief filed by counsel).

      We have reviewed the record in the case and counsel’s brief. See Bledsoe v.

State, 178 S.W.3d 824, 827 (Tex. Crim. App. 2005) (explaining appellate courts’

duties in Anders cases). We agree that the appeal is frivolous and without merit. We

find nothing in the record that might arguably support the appeal. Therefore, we

grant counsel’s motion to withdraw and affirm the trial court’s judgment.




                                              /Amanda L. Reichek/
                                              AMANDA L. REICHEK
                                              JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)

200203F.U05




                                        –3–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

ANTHONY WAYNE LEWIS,                         On Appeal from the 196th District
Appellant                                    Court, Hunt County, Texas
                                             Trial Court Cause No. 32103.
No. 05-20-00203-CR          V.               Opinion delivered by Justice
                                             Reichek. Justices Molberg and
THE STATE OF TEXAS, Appellee                 Nowell participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered April 5, 2021




                                       –4–